In an action to recover damages for wrongful death and for conscious pain and suffering, the defendant appeals from an order of the Supreme Court, Queens County, dated March 9, 1960, which denies its motion to dismiss the complaint for plaintiff’s alleged willful failure to appear for an examination before trial pursuant to notice. It appears that plaintiff is a resident of Florida. The order denies the motion without prejudice to renewal if plaintiff does not submit to an examination whenever she returns to New York City, and in any event “on a date proximate to the trial, or by written interrogatories.” Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.